Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Newly submitted claims 38-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: limitation “determining strain of the object for each image from the strain of the optical waveguide, the contact area, and the stress”; “calculating a size and a stiffness of the object; and computing a tumor risk index as a weighted sum of the size and the stiffness of the object” and “calculating a size, an elasticity and a depth related to the object” had not been exam and these limitations are part of a different embodiment that is distinct and from the claims previous exam. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2015/0320385 (provided in the IDS)), in view of Abe (US 2015/0099973), further in view of Won (US 2013/0070074) and Fuller et al. (US 2013/0211285). 

3.	Addressing claim 1, Wright discloses a mobile-platform imaging device that uses compression of a target region to generate an image of an object, comprising:
a tactile sensor comprising an optical waveguide with a front surface arranged for contacting the target region, the optical waveguide comprising at least a first layer at the front surface that is flexible and transparent, the tactile sensor further comprising multiple light sources configured to direct light into the optical waveguide, the optical waveguide configured to substantially constrain the light within the optical waveguide when the optical waveguide is not deformed, wherein the optical waveguide is configured so that at least some of the light directed into the optical waveguide is scattered out of the first layer when the first 
a support structure for maintaining the optical waveguide in place when force is applied to the optical waveguide (see Fig. 5; support by structures 202 and 208);
a force sensor that detects a force being applied to press the tactile sensor against the object and outputs corresponding force information (see [0046] and [0054]);
a first communication unit connected to receive the force information from the force sensor (see Figs. 19A-B, 21A-22C, [0108] and [0110], the sensor device 1200 communicate with user device 1202 (phone) via wire or wireless connection; in order to communicate each of the device include a communication unit; this is first and second communication units);
a receptacle for holding a mobile device having a second communication unit and an imager so positioned that the imager can generate image information using at least some of the light scattered out of the first layer and wherein the first communication unit is capable of communicating with the second communication unit and the mobile device is capable of communicating with an external network (see Figs. 19A-B, 21A-22C, [0108] and [0110], the sensor device 1200 communicate with user device 1202 (phone) via wire or wireless connection; in order to communicate each of the device include a communication unit; the 

Wright does not explicitly disclose diffuser and wherein a stress value for each image is determined from the applied force and associated with the image information that is generated for each image by the imager from light scattered out of the first layer due to the respective applied force; and wherein a deformation of the first layer is determined based on the image information; and wherein a softness value of the object is determined based on the deformation and the stress value. Deformation is a strain. Softness value is stress value over strain value (stress-strain ratio). Basically applicant calculate stress, strain and determine their ratio. In the same field of endeavor, optical sensing system, Abe discloses diffuser (see [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright to use diffuser because this is a well-known component of an optical system that help diffuse light (see [0090]). 
Wright briefly mention stress-strain quantity (softness value) (see [0062]); however, he does not explicitly disclose determine stress, strain and softness value. Won explicitly discloses determine stress, strain and softness value (see [0008], [0054], [0056] and [0185-0186]). Calculate stress, strain and softness value (stress-strain ratio/ elasticity) is well-known in the field as Wright briefly discloses it, examiner only relies on Won to explicitly provide evidences for determine/calculate these values. 
Wright also does not disclose associate with the force information a force time when the force information was captured and the second communication unit is 

4.	Addressing claims 2-26 and 35, Wright discloses:
wherein the mobile device is a mobile telephone (see Figs.19a-b and [0028]);
wherein the mobile telephone is programmed to generate the image information from at least some of the light scattered out of the first layer, receive the force 
wherein the associated information further includes information selected from a current date, a current time, a user ID of a current user of the mobile device, and a target ID of the object (Wright does not disclose sending information include current date, current time and a user ID; however, this is a designer choice that only require routine skill in the art; as seen in applicant specification paragraph [0007]; current date, current time and a user ID may be include; it does not has to be included; it is a designer or user choice);
wherein the image information is selected from the group consisting of a single image, multiple images, and a video image (see abstract and [0048]); 
wherein the mobile device is programmed to exchange a plurality of messages with the external device, generate a hash from content of the plurality of messages, and encrypt the synchronized information using an encryption key determined from the hash (mobile phone exchange encryption messages with hash for security purpose is well-known in the field of communication that only require routine skill in the art); 
wherein the receptacle is configured as a frame defining a cradle for selective removable receipt of the mobile device such that an imaging unit of the mobile device is positioned opposite of and along a line of sight with the optical 
wherein the frame comprises a holder having a cutout for installation therein of the optical waveguide (see Figs. 21A-C; the sensor is inside cut out of the cover 1204);
wherein at least one hole is formed spaced about the holder for installation of the at least one light source for providing selective side-illumination of the optical waveguide (the arrangement of the hole is a designer choice that only require routine skill in the art and does not change the operating principle (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); as seen in applicant’s Figs. 9A-10B there are multiple different design for frame; see Figs. 21A-C; the light source is embedded in the sensor head 1206; the sensor head 1206 is in the hole/aperture in the holder frame);
wherein an aperture is formed substantially centered within the cutout for providing the line of sight between the imaging unit and the optical waveguide (see Figs. 21A-C; the sensor head with imaging unit is with the cut-out; the cut-out is also an aperture);
wherein the cradle comprises raised sides for engagement with the mobile device (Wright do not clearly and explicitly disclose the cradle with raised sides; however, this is designer choice that only require routine skill in the art and does not change the working principle (In reJapikse, 181 F.2d 1019, 86 USPQ 70 In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); as seen in applicant’s Figs. 9A-10B there are multiple different design for frame; not all frame has raised sides; Wright discloses multiple design of frame for holding the phone with tensile sensor);
wherein the force sensor is between the tactile sensor and the receptacle for holding the mobile device (Wright does not disclose this specific arrangement of force sensor; however, as seen in applicant’s paragraph [0010] and [0026] this is a designer choice as many arrangement can be made without changing the operation principle; (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); the principle is to sense force as the device press on the skin; the force sensor can be arrange in many locations);
a handle, wherein the force sensor is between the handle and the receptacle for holding the mobile device (Wright does not disclose this specific arrangement of force sensor; however, as seen in applicant’s paragraph [0010] and [0026] this is a designer choice as many arrangement can be made without changing the operation principle; (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); Wright’s Figs. 22A-C; the grip 1208 is the handle);
wherein the handle is defined by a frame of the receptacle (this is a designer choice that only require routine skill in the art; as see that applicant disclose multiple designs in Figs. 9-10 that use different structure as handle);
wherein the handle is defined by a housing operably installed on the frame (this is a designer choice that only require routine skill in the art; as see that applicant disclose multiple designs in Figs. 9-10 that use different structure as handle);
a motor operably installed on the housing for controlled application of the force to the tactile sensor through the receptacle as sensed by the force sensor (see [0092]);
a motor operably installed on the receptacle for controlled application of the force to the tactile sensor through the receptacle as sensed by the force sensor (see [0092]; where the motor install or arrange is a designer choice as applicant disclose the motor could be installed on the receptacle or housing; the arrangement of motor in the housing or receptacle does not change the operation principle; (In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); the operation principle is that the motor provide force or motion to the tissue by the tactile sensor instead of apply manual force or motion);
a constant current driver circuitry for powering the at least one light source (Wright does not explicitly disclose constant current driver circuitry; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there is a power source that supply constant current to the light source (LED) because without the constant current the LED light source would not light correctly);
wherein the support structure comprises a rigid frame mounted against a surface of the optical waveguide spaced apart from the contact surface (see Figs. 5, 10, 
wherein the support structure is provided by the structural configuration of the waveguide (see Figs. 5, 10, 11A; examiner interprets this limitation as the support structure part of the waveguide; the waveguide has a contact surface and the legs part; the legs part are support structures);
wherein at least the first layer of the optical waveguide is curved (see Figs. 5, 10 and 11A, contact surface is curved);
wherein at least the first layer of the optical waveguide is semi-spherical (see Fig. 10B and 13A; element 618 is spherical; element 814 (sensor with waveguide) is sem-spherical; this is just a designer choice that only require routine skill in the art and does not change the operation principle; as seen by applicant discloses multiple shape waveguide);
wherein at least the first layer of the optical waveguide is semi-cylindrical (this is just a designer choice that only require routine skill in the art and does not change the operation principle; as seen by applicant discloses multiple shape waveguide);
wherein at least the first layer of the optical waveguide is rectangular (see Fig. 7; element 408; this is just a designer choice that only require routine skill in the art and does not change the operation principle; as seen by applicant discloses multiple shape waveguide);
wherein at least the first layer of the optical waveguide is an elastomer (see Won’s paragraph [0131]);
wherein the elastomer is Polydimethylsiloxane (PDMS) (see Won’s paragraph [0131]);
a method of determining the surface or subsurface size of the object using the mobile-platform imaging device of claim 1, comprising: obtaining the image information and corresponding force information at a plurality of applied forces; and estimating the size of the object using 3D interpolation (see [0063], [0073-0074], [0078]; the device is use to apply force to the tissue; take image map while applied force; analyze the image map for tissue elasticity and stiffness to determine sized of harden tissue; Won explicitly discloses determine stress, strain/deformation and softness value (see [0008], [0054], [0056] and [0185-0186])). 

Allowable Subject Matter

Claims 27-29 are allowed. Claim 41 is objected to as being dependent upon a
rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments

Applicant’s arguments with respect to claims 1-26, 29, 35 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793